DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claims 1, 2, 6 and 7 and objected to because of the following informalities:  
The language, “selected from” recited in instant claims 1, 2 and 7 is improper Markush claim language. The claim language should recite "selected from the group consisting of” in the instant claims.
There should be a space between general formula and (I) in claim 1. 
There should not be a space between Δ and ε in claim 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (CN 103333699 A; see attached machine translation for citations) in view of Takeda et al. (JP 2003-29246 A; see attached machine translation for citations).
Regarding claims 1, 2, 5 and 11, Bai et al. teach a display device ( abstract, claims and examples), comprising a liquid crystal composition [0008] having a melting point -50 °C [0014] and comprising a compound represented by general formula (II): 
    PNG
    media_image1.png
    174
    465
    media_image1.png
    Greyscale
( see claims), wherein R2 is independently as an alkyl  group with 1 to 7 carbon atoms, a terminal alkenyl or a terminal alkynyl group and X2 is –NCS [0011] meeting the limitation of general formula (II) as instantly claimed. 
Bai et al. do not teach the liquid crystal composition comprising a compound having a structure represented by general formula (II) as instantly claimed. However, Bai et al. teach a 
Examiner suggests amending the broadly claimed “liquid crystal composition” in claim to recite a specific type of liquid crystal composition and/or incorporate one of the allowable subject matter claims listed below. 
Allowable Subject Matter
Claims 3, 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art teaches the liquid crystal composition having optical anisotropy is 0.118 ± 0.005 comprising the structural formula (1) to (8) as recited by the claims, wherein L1 to L4 are 
    PNG
    media_image2.png
    67
    91
    media_image2.png
    Greyscale
, Z1 is -C≡C-, R1 is N-propyl, R2 is vinyl and R3 is methyl. 
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fang et al. (CN 109082282) teach a liquid crystal composition comprising a compound having a structure represented by general formula (I) as recited by instant claims ( See Compound A in claims and examples). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722